Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II without traverse, further electing a single combination of five or more genomic DNA regions or fragments thereof in the reply filed on 12/22/2020 is acknowledged.
 	The elected marker set is 
    PNG
    media_image1.png
    180
    638
    media_image1.png
    Greyscale

Improper Markush
Claims 2, 3, 10 and 11 rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, 
The Markush grouping of “the recurrent amplifications and deletions listed in Table 1”  is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternatives defined in the Markush grouping do not share a single structural similarity as they are all different, unique portions of the genome, each structurally distinct. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Objections
Claims 2, 3, 10, and 11 are objected to because of the following informalities:  these claims refer to claim 1 which is withdrawn.  Prior to any allowance the reference to claim 1 will .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims are incomplete insofar as claim 1 refers to “Table 1.”  MPEP 2173.05(s) states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.””  
	Furthermore, the scope of what it means for a “biomarker panel” to comprise genomic regions is unclear.  Is the “biomarker panel” information as presented in table 1 or is it isolated nucleic acid molecules?  It is not clear what it means for the panel to comprise genomic regions “defined” by peak limits, again because it is not clear what structure or matter is required.  
	These issues are relevant because each of the rejected claims refer to either measuring…”the biomarker panel of claim 1”  or “utilizing the biomarker panel of claim 1” but since it is not clear what the metes and bounds of claim 1 are, it unclear how one could “measure” or “utilize” the biomarker panel.  
	Claim 10 is additionally incomplete insofar as it refers to “Tables 3 or 4.”  Furthermore, it is not clear, in view of the election of a group of only five regions from Table 1, what it means to classify the sample “as depicted in Table 3 and 4.”  If only five regions are measured, how can the result classified be “as depicted” in the tables with much larger lists of regions?  Furthermore the claim is confusing because while Tables 3 and 4 list the genomic regions, it does not state what features are necessary identifiers, and there is no description in the tables of a classifying function or system.  For example, it is unclear how a sample that has deletions 11, 26, and 56  would be classified, since these deletions are present in all three groups.  Claim 10 is additionally confusing because it is not clear if it means to assign one of the two subtypes 
	Claim 10 is also confusing because it is not clear how the measuring of the first step is related to the classifying of the second step. 
Claim 11 refers to “utilizing” the biomarker panel of claim 1, but it is unclear if this is a direction or requirement to employ particular nucleic acid fragments in an analysis (such as particular primers or probes or to sequence particular parts of the genome) or if it is a direction to synthesize particular information from table 1.  The specification does not teach what it means to “utilize” a biomarker panel (which is information or nucleic acid fragments?).  The claim steps as written are very vague, resulting in a claim that is indefinite.   Furthermore, it is not clear how copy number instability of 15% is measured with a utilizing a set of 5 markers. It is not clear what the 15% is a portion of, for example of the total genome 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	Claim 10 requires a step of “classifying the colorectal cancer sample as being one of genetic subtypes 2 or 3 as depicted in Table 3 or 4.”   However, the disclosure does not provide any written description as to how to utilize the elected combination of five regions (or fragments thereof of any length) to classify a single sample as being one of genetic subtypes 2 or 3.  
	The specification teaches the presence of 43 recurrent focal amplifications and 59 recurrent focal deletions as well as whole-arm aberrations in every chromosome in colorectal cancer tumor samples (p. 24, line 30, Table 1).  Furthermore, the specification teaches that clustering analysis based on the identified focal and whole-arm variations separated the samples into three clusters.  The “specifications” of clusters are shown in tables 2, 3, and 4 (p. 24 line 31-p. 25, line 2).  
	The elected invention encompasses methods that measure or utilize a probe panel comprising five specific regions. 

    PNG
    media_image1.png
    180
    638
    media_image1.png
    Greyscale

	These regions are included in each of tables 2, 3, and 4, and the tables teach that each variation (deletion or amplification ) was observed at a different frequency in each cluster.  Notably, all five were present in both clusters 2 and 3; amplification peak 37 and deletion peak 30 were not present in cluster 1.  
The specification teaches that 3 different techniques were used to classify a given CRC sample into one of the three disclosed clusters.  The specification teaches that recursive partitioning revealed that as little as 5 regions can be used to classify samples (p. 27, line 26 and following).  The specification also teaches that random forest classification and the k-nearest neighbors algorithm were used to build a classification model.  However, the specification does not disclose any models or factors to be used when classifying samples.  Such information is  essential for classifying patients according to the claims.  
 However, the specification does not provide any guidance as to how one skilled in the art, after measuring the genomic regions in single sample, can use the five elected regions to classify a sample.  The specification does not provide any guidance as to how to use results from measuring in the DNA of a colorectal sample the copy number alteration status of the five elected genomic regions to classify the colorectal cancer sample as subtype 2 or 3.  There is no guidance as to how to interpret the results of the measuring to accomplish the classifying.  

	Based on these factors, those of ordinary skill in the art of tumor classification would not recognize that the inventor was in possession of the claimed method at the time of filing because there is no description of the specification as to any specific classification scheme that can be used to assign a classification to an individual sample using a minimal set of the elected five regions or even a larger set of biomarkers selected from the tables.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haan et al.  (Haan, J. C. et al. Genomic landscape of metastatic colorectal cancer. Nat. Commun. 5:5457 doi: 10.1038/ncomms6457 (2014)).
	The reference teaches measuring genomic regions throughout the human genome using the agilent 4X180K oligonucleotide arrays distributed through the human genome to determine copy number status throughout the entire human genome at about 17kb intervals.  The method inherently determines copy number status at the elected regions or a fragment thereof due to the spacing of the probes on the array.  The reference teaches obtaining a colorectal cancer sample and measuring in the DNA of the colorectal cancer sample the copy number alteration status of the elected genomic regions of the biomarker panel of claim 1.  This is evidenced by the fact that applicant used the measuring of genomic regions by CGH to measure copy number alteration status in patients (see specification p. 24, line 20 and reference p. 12 
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Mohan et al.  (PLoS Genet 10(3): e1004271. doi:10.1371/journal.pgen.1004271; 13 pages).
	The reference teaches measuring genomic regions and quantifying copy number at positions by whole genome sequencing (p. 2).  The method inherently determines copy number status at the elected regions since it determines copy number throughout the whole genome.  Thus, the reference teaches obtaining a colorectal cancer sample and measuring in the DNA of the colorectal cancer sample the copy number alteration status of the elected genomic regions of the biomarker panel of claim 1.  This is evidenced by the fact that applicant used the measuring of genomic regions by CGH to measure copy number alteration status in patients (see specification p. 24, line 20 and reference p. 12 under “additional information.”  Furthermore, the specification teaches that determining the copy number status accomplishes determining the copy number instability, since the specification teaches that “A CNA-high tumor is thus copy number instable and therefore also referred to as “copy number instability high tumor” or CIN-high tumor (p. 10, lines 11-14).”  Therefore, 

Final comments
Mekenkamp et al. teaches analyzing genome wide CNA in samples obtained from CRC patients being treated with the anti-VEGF antibody bevacizumab.  The reference does not, however, teach "measuring a copy number instability of 15% or more in the DNA of a colorectal cancer sample," wherein the panel is the elected panel.  The claim as currently written is indefinite, particularly with regard to the meaning of the biomarker panel and the understanding of what it means to "utilize" the panel, and what genomic numbering system the disclosure of the peaks employs.  As it is currently written, claim 11 is free of the prior art.  
Additionally, a recurrent amplification peak in DNA samples from colorectal cancer including amplification of  20p12.3 appears to be newly disclosed in this application.  While it had been reported that this region had SNP risk variants therein (Tomlinson), the prior art did not teach recurrent amplification of this region in CRC DNA samples.   

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634